Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page1lof41 Page ID#:1

AO 91 Rev. 11/82)

CRIMINAL COMPLAINT

 

 

UNITED STATES DISTRICT COURT

   

 

 

UNITED STATES OF AMERICA
Vv.
DAVID ECCLESTON, LESLIE CHARLES

BONNER, ALEXANDER NEMBHARD, DEVON. .

ANTONY MALCOLM, MICHAEL MCNEAL, and
LUIS LOPEZ

 

 

 

 

 

CENTRAL DISTRICT QRYWAE,
DOCKET NO.
JUL 2 4 2019
: TRAL DISTRICT OF CALIFORNIA
MAGISTRATE’S CASE NO. CENTRAL DePUTY

 

 

 

 

19MJ 03938

 

Complaint for violation of Title 21, United States Code, Sections 846, 841(a)(1), (b))(A)Gi)

 

NAME OF MAGISTRATE JUDGE

HONORABLE ALEXANDER F. MACKINNON

LOCATION

UNITED STATES

MAGISTRATE JUDGE | Los Angeles, California

 

 

 

DATE OF OFFENSE PLACE OF OFFENSE
Date unknown through July | Los Angeles County
5, 2019

 

ADDRESS OF ACCUSED UF KNOWN)

 

COMPLAINANT’S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

[21 U.S.C. §§ 846, 841(a)(1), (b)\(L)(A) GI]

Beginning on a date unknown and continuing to on or about July 5, 2019, in Los Angeles County,
California, within the Central District of California, and elsewhere, defendants DAVID ECCLESTON, LESLIE
CHARLES BONNER, ALEXANDER NEMBHARD, DEVON ANTONY MALCOLM, MICHAEL
MCNEAL, and LUIS LOPEZ conspired to knowingly possess with the intent to distribute and to distribute at
least 5 kilograms of a mixture or substance containing a detectable amount of cocaine, in violation of Title 21,
United States Code, Sections 846, 841(a)(1), (b)(1)(A)Gi).

 

BASIS OF COMPLAINANT’S CHARGE AGAINST THE ACCUSED:

(See attached affidavit which is incorporated as part of this Complaint)

 

MATERIAL WITNESSES IN RELATION TO THIS CHARGE: N/A

 

Being duly sworn, I declare that the

SIGNATURE OF COMPLAINANT

GEOFFREY worTH /S/

 

foregoing is true and correct to the

best of my knowledge. OFFICIAL TITLE

 

Special Agent — FBI

 

Sworn te before me and subscribed in my presence,

 

SIGNATURE OF MAGISTRATE JUDGE

ALEXANDER F. MacKiNNON

 

DATE

July 24, 2019

 

 

© See Federal Rules of Criminal Procedure 3 and 54

AUSA Michael G. Freedman X0631 ie REC: Detention

 
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 2 of41 Page ID #:2

AFFIDAVIT
I, GEOFFREY WORTH, being duly sworn, declare and state as

follows:

 

 

 

I. PURPOSE OF AFFIDAVIT
1. This affidavit is made in support of a criminal
complaint against and arrest warrant for the following
individuals for a violation of Title 21, United States Code,
Sections 846, 841(b) (1) (A), conspiracy to possess with intent to

distribute and to distribute cocaine:

a. David ECCLESTON (“ECCLESTON”) ;

b. Leslie Charles BONNER (“BONNER”) ;

Cc. Alexander NEMBHARD, aka DON-G (“NEMBHARD” or
“DON-G”) ;

d. Devon Antony MALCOLM (“MALCOLM”) ;

e. Michael MCNEAL (“MCNEAL”); and

£. Luis LOPEZ (“LOPEZ”).

2. This affidavit is also made in support of an

application for a warrant to search the following locations:
a. 9350 7th Street Unit D, Rancho Cucamonga, CA
91730 (the “FACTORY”) as further described in Attachment A-1,
which is incorporated herein by reference;
b. 17304 Maurice Ave, Cerritos, CA 90703
(“ECCLESTON’S HOUSE,” and, together with the FACTORY, the
“SUBJECT PREMISES”) as further described in Attachment A-2,

which is incorporated herein by reference;
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 3of41 Page ID#:3

on The person of David ECCLESTON (“ECCLESTON”), as
further described in Attachment A-3, which is incorporated

herein by reference;

 

d. The person of Leslie Charles BONNER (“BONNER”),
as further described in Attachment A-4, which is incorporated
herein by reference;

e. The person of Alexander NEMBHARD (“NEMBHARD” ) as
further described in Attachment A-5, which is incorporated
herein by reference;

f. The person of Devon Antony MALCOLM (“MALCOLM”) ,
as further described in Attachment A-6, which is incorporated
herein by reference; and

g- The person of Luis LOPEZ (“LOPEZ”), as further
described in Attachment A-7, which is incorporated herein by
reference.

3. The requested search warrants seek authorization to
seize evidence, fruits, and instrumentalities of violations of
21 U.S.C. §§ 841 (a) (1) (Manufacturing, Distribution of, and
Possession with Intent:to Distribute, ,a Controlled Substance),
843(b) (Unlawful Use of a Communication Facility (including the
mails) to facilitate the Distribution of a Controlled
Substance), 846 (Attempt and Conspiracy to Commit Controlled
Substance Offense), and 18 U.S.C. § 1956 (Money Laundering)
(collectively, the “SUBJECT OFFENSES”), as more fully described
in Attachment B, respectively, which are incorporated herein by

reference.

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page4of41 Page ID#:4

4, The facts set forth in this affidavit are based upon
my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

 

witnesses. This affidavit is intended to show merely that there
is sufficient probable cause for the requested complaints and
warrants and does not purport to set forth all of my knowledge
of or investigation into this matter. Unless specifically
indicated otherwise, all conversations and statements described
in this affidavit are related in substance and in part only.

II. BACKGROUND FOR SPECIAL AGENT WORTH

5. I am a Special Agent with the Federal Bureau of
Investigation ("FBI") and have been employed in this capacity
since 1997. I am currently assigned to a Criminal Enterprise
Squad at the Los Angeles Field Office of the FBI, specifically
the Los Angeles High Intensity Drug Trafficking Area ("LA
HIDTA"), Southern California Drug Task Force ("SCDTF"). The
SCDTF is comprised of agents and officers from federal, state,
and local law enforcement agencies, primarily assigned to
investigate large-scale narcotics trafficking.

6. During the course of my 20 years of employment with
the FBI, I have received a variety of training related to the
conduct of investigations of criminal enterprises, including
approximately 16 weeks of training at the FBI Academy in
Quantico and additional, more specialized trainings during the
course of my career.

7. T have participated in a variety of complex
conspiracies involving the narcotics trafficking activities of

3

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page5of41 Page ID#:5

various criminal enterprises. I have arrested and interviewed
subjects, executed search warrants, conducted physical

surveillances, utilized electronic and video surveillance,

 

spoken to informants, suspects, and other experienced narcotics
investigators concerning the methods and practices utilized by
narcotics traffickers and testified in federal court.

8. As an FBI Special Agent, I have participated in
numerous narcotics investigations as a case agent and in a
subsidiary role. I have debriefed numerous defendants,
informants, and witnesses who had personal knowledge regarding
major narcotics trafficking organizations. I am familiar with
the methods of operation that narcotics traffickers utilize,
including the distribution, storage, and transportation of
narcotics and the collection of narcotic related proceeds from
drug trafficking and various methods of money laundering used to
conceal the nature of the proceeds. Additionally, I have |
participated in many aspects of drug investigations alongside
experienced senior SAs and TFOs. These investigations involved:
unlawful importation, possession with intent to distribute and
distribution of drugs, laundering of drug proceeds and monetary
instruments derived from drug activities and conspiracies
associated with drug offenses.

9. Based on my training and experience, I am familiar
with the methods of operation used for the distribution, storage
and transportation of controlled substances, as well as the
collection of proceeds of drug trafficking and methods of money
laundering used to conceal the nature of the proceeds.

4

TInstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page6of41 Page ID #:6

TILT. SUMMARY OF PROBABLE CAUSE
10. For over a year, agents have been investigating a drug

trafficking organization run in Los Angeles by David ECCLESTON

 

(“ECCLESTON”). ECCLESTON, operating in part out of the FACTORY,
ships multi-kilogram quantities of cocaine from Los Angeles’
across the country, including to Michael MCNEAL (“MCNEAL”) in
Philadelphia. Some of the shipments are conducted through City
Business Shipping in Los Angeles, where Luis LOPEZ (“LOPEZ”)
assists ECCLESTON with the shipments and tracking the shipments.
Based on intercepted communications pursuant to court orders and
surveillance, agents have also identified ALEXANDER NEMBHARD
(“NEMBHARD” or “DON-G “1), Leslie Charles BONNER (“BONNER”), and
Devon Antony MALCOLM (“MALCOLM”) as associates of ECCLESTON’ s
who assist with shipping drugs from Los Angeles and coordinating
the delivery of cash narcotic proceeds back to Los Angeles.
Numerous such shipments and deliveries, including several that
led to large seizures, are described in detail below.

Iv. STATEMENT OF PROBABLE CAUSE

 

11. Based on my review of law enforcement reports,
intercepted communications, conversations with other law
enforcement agents, and my own knowledge of the investigation, I

am aware of the following:

 

1 NEMBHARD is also referred to as DON-G throughout this |
affidavit because he was only recently identified as NEMBHARD,

as described below.
5

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 7of41 Page ID#:7

A. June 27, 2018: Seizure of 64 Kilograms of Cocaine and
Fentanyl and $955,884

12. On June 27, 2018, members of the Inland Regional
Narcotics Enforcement Team ("IRNET") were conducting
surveillance of Aldrin Alonso GASTEHLLUM-FLORES (“GASTELLUM—
FLORES”) in the course of an ongoing investigation into a
Mexican Drug Trafficking Organization operating in and around
the Inland Empire area of California located east of Los
Angeles. GASTELLUM-FLORES drove a Dodge van (the “Dodge van”)
to pick up Jose Louis CORRAL (“CORRAL”), and the two then drove
to a house at 313 Bradenhall Drive (“313 Bradenhall”) in Carson,
California and pulled into the garage.

13. Approximately two hours later, the Dodge van backed
out of the driveway, with GASTELLUM-FLORES and CORRAL inside,
and IRNET officers detained the Dodge van and sought a search
warrant for 313 Bradenhall and the Dodge van and other vehicles
at the location, believing they had observed an exchange of
drugs for money at 313 Bradenhall. As they did so, they saw two
black men, later identified as ECCLESTON and MALCOLM, running
from the house. Officers arrested ECCLESTON and MALCOLM.

14. MALCOLM presented a fraudulent Canadian Driver’s
License in the name of Mark A. Martin to the arresting officers.
A fingerprint comparison was performed and identified Martin as
MALCOIM. I compared a photograph of an alien removed, contained
in Department of Homeland Security, Homeland Security
Investigations (HSI) records for MALCOLM and observed that it

matched the June 27, 2018 arrest photograph of Mark A. Martin.

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 8of41 Page ID#:8

15. ECCLESTON presented a Florida driver’s license in the
name of Dennis Benjamin. Agents know that ECCLESTON has

previously used that alias and have confirmed that the

 

photograph on the Dennis Benjamin license is a photograph of
ECCLESTON.

16. IRNET officers obtained a California state search
warrant for the 313 Bradenhall house and associated cars,
including the Dodge van. Pursuant to the warrant, officers
seized $955,884 and approximately 64 kilograms of suspected
narcotics from the residence. The narcotics were tested by San
Bernardino County Sheriff's Department, Scientific
Investigations Division and confirmed to contain fentanyl and
cocaine.

B. February 25, 2019: Seizure of 11 Kilograms of Cocaine

17. On February 25, 2019, at 7:12 a.m., ECCLESTON sent
DON-G a text message that contained 3 addresses in Charleston,
South Carolina.?

18. On February 25, 2019, at 7:13 a.m., ECCLESTON called
CARLTON EDWARDS (“EDWARDS”), who agents know is a drug
trafficking associate of ECCLESTON’S in South Carolina, and

asked EDWARDS if he was going to have an individual referred to

 

2 The wire and electronic communications described in this
affidavit were intercepted pursuant to federal court orders.
Specifically, on January 10, 2019, the Honorable Dale 5S.
Fischer, United States District Judge, Central District of
California, authorized the interception of wire communications
occurring over a telephone number used by ECCLESTON in case
number 19-CM-00021-DSF. On February 13, 2019, Judge Fischer
authorized the continued interception of wire communications and
the initial interception of electronic communications over the
same telephone number used by ECCLESTON in 19-CM-00021(A)-DSF.

7

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page9of41 Page ID #:9

as FAMILY send him one? EDWARDS said yes: ECCLESTON said FAMILY
had not sent it to him yet.

19. On February 25, 2019, at 7:16 a.m., DON-G called

 

 

ECCLESTON and DON-G asked if it “was only three of them,” to
which ECCLESTON replied that he was going to send one more.
DON-G asked ECCLESTON if it was “Mr. X” and ECCLESTON replied,
yes, “X next”)

20. On February 25, 2019, at 7:21 a.m., ECCLESTON received
two text messages from FAMILY. The first text message provided
an address in North Charleston, South Carolina and the second
text message read: “Fam.”

21. On February 25, 2019, at 7:22 a.m., ECCLESTON called
FAMILY to confirm that ECCLESTON had received the address FAMILY
had texted him. ECCLESTON told FAMILY .he would “jump on it
today.”

22. Based on these communications, agents conducted
surveillance of DON-G on February 25, 2019 and saw DON-G drive a
Nissan sedan (the “Nissan”) to a shipping store in Rancho
Cucamonga, California called JNC Shipping and Wireless (“INC
Shipping”). DON-G went into the store and came out with what
appeared to be shipping labels. Shortly thereafter, DON-G’s
Nissan was parked at the FACTORY. Agents then saw DON-G leave
the FACTORY with two cardboard boxes, place them in the Nissan’s
trunk, and then go retrieve two more cardboard boxes from the
FACTORY and place those two in the Nissan’s trunk as well.

23. DON-G left the FACTORY in the Nissan at approximately
1:00 p.m. and drove to a FedEx shipping location and then on to

8

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 10o0f41 Page ID #:10

a second a FedEx shipping location. After DON-G left the second
FedEx shipping location, at approximately 1:40 p.m., agents

entered the location and saw two boxes that looked like the

 

 

boxes they had seen DON-G carry out of the FACTORY earlier that
day. The boxes were addressed to locations in South Carolina.

24. On February 25, 2019 at 1:44 p.m., ECCLESTON called
FAMILY twice but FAMILY did not answer.

25. On February 25, 2019 at 1:45 p.m., FAMILY called
ECCLESTON and ECCLESTON told FAMILY he had sent FAMILY something
and asked if FAMILY had seen it. FAMILY said he would check
right then. At 1:46 p.m., FAMILY called ECCLESTON and told
ECCLESTON he had received what ECCLESTON had sent.

26. On February 25, 2019, at 2:00 p.m., ECCLESTON received
a call from an individual in South Carolina known as Michael
HUBBART (“HUBBART”) and ECCLESTON told HUBBART “Um, I send three
things to you. Did you see that?” HUBBART replied, “Yeah, I got
‘em.” ECCLESTON stated “Alright. Look, check them and make sure
they are ok. Ok?” HUBBART agreed, “I got ‘yva.”

27. On February 25, 2019, at 2:01 p.m., HUBBART sent
ECCLESTON a text message that read “Yeah, they good to go” to
ECCLESTON'’s phone. ECCLESTON responded with a text message that
read Kool”.

28. Agents took the four addresses in South Carolina that
ECCLESTON had received via text message and ran searches for
corresponding FedEx shipments. Agents located the four packages
and they were intercepted at the FedEx sorting facility located
in Memphis, Tennessee on February 26 and 27, 2019, and forwarded

9

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 11of41 Page ID#:11

to agents in Charleston, South Carolina. On February 28, 20139,
agents received the four parcels in Charleston, South Carolina.

On March 1, 2019, search warrants for the parcels were issued in

 

United States District Court, District of South Carolina.
Following the execution of the warrants agents recovered 3
kilograms of cocaine from each of three parcels and 2 kilograms
of cocaine from the fourth parcel, totaling 11 kilograms. A
field test of the drugs was performed by agents in South
Carolina and results were positive for cocaine.

c. March 1, 2019: Shipment of 44 Kilograms of Cocaine

29. On March 1, 2019, at approximately 9:08 a.m.,
ECCLESTON called MCNEAL. During the call, MCNEAL told ECCLESTON
that he was on his way “there,” and gave ECCLESTON his full
name.

30. At approximately 9:09 a.m., ECCLESTON called LOPEZ? and
told LOPEZ that MCNEAL “was in the area where it’s at.”
ECCLESTON told LOPEZ to make the necessary arrangements to
authorize MCNEAL to pick up the shipment by providing him with
MCNEAL’s full name.

31. LOPEZ called ECCLESTON and told ECCLESTON it was good

to go and all that would be needed would be a valid I.D. along

 

3 Agents had identified LOPEZ based on intercepted
communications with ECCLESTON beginning in approximately January
2019 and determined in that he works at City Business Shipping
Inc. (“City Business Shipping”) in Los Angeles. For example, on
February 6, 2019, agents saw LOPEZ at City Business Shipping and
then saw ECCLESTON arrive at City Business Shipping and take
several boxes inside. Agents interviewed LOPEZ near City
Business Shipping on April 17, 2019. LOPEZ told agents City
Business Shipping had shipped for ECCLESTON “quite a few times.”

10

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 12 of 41 Page ID #:12

with the tracking number and then it could be picked up.
ECCLESTON thanked LOPEZ.

32. MCNEAL called ECCLESTON from the holding facility and

 

 

said they had not received any notification via email allowing
pickup from LOPEZ and City Business Shipping. MCNEAL said he
would give ECCLESTON the correct email at XPO Logistics so
ECCLESTON could give it to LOPEZ. MCNEAL said he would text it
to ECCLESTON.

33. At 12:41 p.m., MCNEAL sent ECCLESTON a text message

that read Carla.paul@xpo.com. Immediately thereafter, MCNEAL

 

sent ECCLESTON another text message that read “And my name
Michael McNeal.” ECCLESTON sent LOPEZ a text message that read
“Carla.paul@xpo.com.”

34. RCCLESTON called LOPEZ to verify that LOPEZ had
received the email address and asked LOPEZ if LOPEZ had sent it
out. LOPEZ said he had his guys at City Business Shipping on it
and they had already sent it out. ECCLESTON told LOPEZ it
needed to be done because MCNEAL was waiting at XPO Logistics.

35. Agents obtained records from XPO Logistics, which show
that at approximately 3:49 p.m. (E.S.T.) XPO Logistics received
an email sent from Alberto Martinez at beto94cbs3@gmail.com to
Carla Paul at Carla. Paul@xpo.com. The Subject line of the email
states: Pro 693555192. The body of the email states the
following: "Hi Carla. I am from City Business Shipping my
customer would like to pick up the skid if you could please
release to Valley & Repair aatn:Michael McNeil. Thank you for
your time, Alberto Martinez, City Business Shipping 1147 5. San

11

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 13 0f41 Page ID #:13

Pedro St. Los Angeles CA 90015 Tel:323-831-2022 Fax: 323-831-2024

www.cbshipping.com"

 

36. At approximately 3:15 p.m., MCNEAL sent ECCLESTON a

 

text message that read “got it” and ECCLESTON responded with a
text message that read “ok.”

37. At approximately 5:17 p.m., ECCLESTON called MCNEAL
and asked MCNEAL if he was back home already. MCNEAL said he
was an hour away from home and had picked up the shipment.

38. At approximately 6:56 p.m. ECCLESTON called MCNEAL and
told MCNEAL that of the 44 MCNEAL received in the shipment,
MCNEAL should provide 6 to CUZ, later identified as Dave Elory
ECCLESTON. MCNEAL and ECCLESTON also discussed a future
shipment ECCLESTON would send to MCNEAL and ECCLESTON said the
next shipment would be “probably 40.”

D. March 4, 2019: Seizure of 38 Kilograms of Cocaine

39, On March 4, 2019, at approximately 8:53 a.m., LOPEZ.
called ECCLESTON and told ECCLESTON he would be at work around
10:00 a.m. or 10:30 a.m. ECCLESTON said “alright, I’11 be
there.”

40. Agents established surveillance at City Business
Shipping and saw ECCLESTON arrived in black BMW (the “Black
BMW”) that they had previously seen ECCLESTON driving.
ECCLESTON parked directly in front of City Business Shipping,
went into: the store, and came out with LOPEZ. ECCLESTON and
LOPEZ then removed seven cardboard boxes from the trunk of
ECCLESTON’s black BMW and put them on a hand cart that LOPEZ
then wheeled into City Business Shipping. ECCLESTON walked into

12

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 14o0f41 Page ID#:14

City Business Shipping as well and then left and drove off in

his black BMW.

41. At approximately 11:00 a.m., officers and

 

investigators from the Orange County (OC) Regional Narcotics
Suppression Program (“RNSP”) entered City Business Shipping and
spoke with LOPEZ, who identified himself as the manager of City
Business Shipping. LOPEZ contacted the owner of City Business
Shipping and the owner gave RNSP consent to have a narcotic-
detecting canine team sniff the area inside of City Business
Shipping.

42. At approximately 12:00 p.m., the narcotic-detecting
canine team positively alerted to the presence of narcotics on
the seven boxes that ECCLESTON had dropped off with LOPEZ, and
RNSP seized the boxes.

43. At approximately 12:42 p.m., after RNSP left, LOPEZ
called ECCLESTON and told ECLLESTON “they took your
merchandise.” ECCLESTON asked “who” and LOPEZ replied, “I guess
it’s narcotics .. . so I was just calling to tell you because
they got all the information, my cell phone and everything.”

44, At approximately 12:46 p.m., ECCLESTON called LOPEZ
and asked if they left any paperwork for the boxes they took.
LOPEZ replied, “yes... a paper that says ‘Orange County
Sheriff's Department, Property Receipt.’ They left a paper
saying what they took like the boxes and a bill of lading that
shows the receiving address.” ECCLESTON asked LOPEZ to send him
a picture of the receipt, and LOPEZ said he would send it
through a new phone, “cause my phone — 1 don’t want to use it.”.

13

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 15o0f41 Page ID#:15

45. At approximately 1:10 p.m., ECCLESTON called BONNER
and told BONNER he “needs to be seated to hear this” and they

agreed to meet in person.

 

46. On March 4, 2019, at approximately 1:40 p.m., the
Honorable Margaret M. Bernal, Judge of the Superior Court of
California, County of Los Angeles, signed a search warrant for
the seven boxes seized. RSNP then conducted a search resulting
in the recovery of 38 bricks, each weighing approximately one
kilogram, of suspected cocaine, from the seven seized boxes.

The narcotics were tested and confirmed to contain cocaine.

E. May 2019: Seizure of 38 Kilograms of Cocaine

47. On May 6, 2019, agents conducted surveillance at the
FACTORY and saw a large wooden crate being unloaded from a large
delivery truck and moved into the FACTORY, by BONNER and DON-G. 4
Shortly thereafter, ECCLESTON arrived and went into the FACTORY.
ECCLESTON remained inside the. FACTORY for approximately 20
minutes before emerging with a dark duffel bag that he put into

the trunk of his car and then drove away.

 

4 Based on intercepted calls, agents know that BONNER has
previously rented trucks and driven them to the FACTORY. For
example, on February 19, 2019, ECCLESTON called BONNER at
approximately 1:23 p.m. and asked BONNER “if he could rent one
of the Home Depot trucks.” At approximately 4:49 p.m., agents
saw BONNER arrive at the FACTORY in a U-Haul van. Upon further
investigation, agents determined that Rene Karla HOLLINS
(“HOLLINS”) had rented the U-Haul van and had also signed a
delivery receipt and a form required for Dock Pick Up of a large
crate, believed to contain bulk cash from MCNEAL, addressed to
RAC Window Treatments from Valley Repairs that same day.

Shortly after BONNER arrived at the FACTORY in the U-Haul van,
ECCLESTON arrived at the FACTORY. At approximately 5:31 p.m.,
ECCLESTON called DON-G and said that “he said to meet him at the
U-Haul from Foothills and Archibald... return a truck”

14

Tnstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 16 of 41 Page ID #:16

48. Agents identified Estes Express Lines as the owner of
the large delivery truck. Estes Express Lines provided records

for the delivery indicating that on April 26, 2019, M. MCNEAL,

 

VALLEY REPAIR & SALES, 94 WALNUT STREET, COLWYN, PA 19023
shipped "Car Parts" weighing 355 pounds to RAC WINDOW
TREATMENTS, 9350 7th Street, Unit D, Rancho Cucamonga, CA,
91730, the address of the FACTORY.

49. On May 7, 2019, agents saw ECCLESTON at the FACTORY,
removing shipping and packaging supplies from his vehicle and
entering the FACTORY. Agents then observed Michael MCNEAL and
another man identified as BURROWS arrive at The FACTORY, in a
Black Cadillac Escalade determined to be rented from Hertz by
MCNEAL. The two men exited the vehicle and entered the front
door of The FACTORY. Shortly thereafter ECCLESTON, MCNEAL and
BURROWS exited the FACTORY entered their vehicles and departed.

50. On or about May 16, 2019, agents identified a
shipment originating from RAC Window Treatments, Golden West
Business Park, 9350 7th Street, Unit D, Rancho Cucamonga, CA,
91730, the addressed of the FACTORY, destined for Valley Repair
& Sales, 94 Walnut Street, Colwyn, Pennsylvania 19023.

51. Agents determined that Old Dominion Freight Line,
located at 1225 W.° Washington Boulevard, Montebello, California,
had received a 355 pound crate dropped off at its dock on May
13, 2019, by an individual who presented a Pennsylvania driver’s
license in the name of Michael MCNEAL as identification. MCNEAL
declared the shipper of the crate to be RAC Window Treatments,
9350 7th St. Suite D, Rancho Cucamonga, CA 91438. The bill of

15

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document 1. Filed 07/24/19 Page 17 of 41 Page ID #:17

lading lists the consignee as Valley Repair and Sales located at
94 Walnut St., Colwyn, Pennsylvania 19023 and indicates the

shipment is to be billed to Valley Repair and Sales, 94 Walnut

 

St. Colwyn, Pennsylvania 19023. ‘The contents of the crate are
described as auto parts and the bill of lading is signed by “M
McNeal” with an expected delivery date of May 20, 2019.

52. Once identified, Philadelphia agents caused the
shipment to be seized in Delaware while in transit from Los
Angeles to Philadelphia. On May 17, 2019, the Honorable Mary
Pat Thynge, United States Magistrate Judge for the District of
Delaware, issued a warrant in case number 19-157M for a search
of the shipping crate. Upon execution of the warrant,
Philadelphia agents recovered 38 kilograms of cocaine from the
shipping crate. A field test of the drugs was performed by
agents in Philadelphia and results were positive for cocaine.

F. June 10, 2019: Seizure of $72,500

53. On June 10, 2019, agents in Charleston, South Carolina
saw EDWARDS, a known associate of ECCLESTON, meet with Joe
JEFFERSON (“JEFFERSON”) at a hotel. EDWARDS and JEFFERSON then
went to a Walmart store and purchased new cardboard shipping
boxes, spray foam, and packing tape before returning to the
hotel. Approximately one hour later, JEFFERSON left the hotel
and EDWARDS traveled to a Staples store and obtained additional
' cardboard shipping boxes before returning to the hotel.
JEFFERSON then departed the hotel and traveled to a FedEx Office
store and entered with a brown box in his hand. JEFFERSON was
observed shipping the parcel.

| 16

TInstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 18 o0f41 Page ID #:18

54. Approximately one hour later, EDWARDS was observed
meeting with Mathew JAMES (“JAMES”) at the hotel. JAMES and

EDWARDS traveled to the same FedEx Office, and EDWARDS retrieved

 

multiple empty FedEx boxes. EDWARDS and JAMES traveled to JAMES’
residence before returning to the same FedEx Office store. JAMES
was observed entering the store with a white FedEx box and
shipping the parcel. After both parcels were turned over to
FedEx for shipment, agents intercepted the following parcels and
determined that both were addressed to Mark Mumble, which agents.
know is an alias for MALCOLM, at JUNC Shipping and Office
Supplies, which is where DON-G mailed the four parcels in
February that were found to contain cocaine, as described above.

55. On June 12, 2019, search warrants were obtained in
United States District Court, District of South Carolina for the
two parcels. Upon executing the search warrants, agents
discovered $46,050 shipped by JEFFERSON and $26,000 in the
parcel shipped by JAMES.

G. July 5, 2019: Seizure of $514,379

56. On July 5, 2019, agents in Philadelphia investigating
MCNEAL and others, determined that MCNEAL was traveling from
Philadelphia to hos Angeles. Agents believed that MCNEAL had
with him a large sum of drug proceeds.

57, At approximately 5:15 p.m., MCNEAL was observed by
law enforcement officers in the passenger seat of a 2012
Kenworth tractor trailer bearing Indiana tag 2742773 on
Interstate 44'near Stroud, Oklahoma. The Oklahoma Highway Patrol
(“OHP”) executed a probable cause traffic stop on the tractor

17 |

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 19 o0f41 Page ID#:19

trailer. During the traffic stop, OHP troopers identified the
driver of the tractor trailer as Terence Lee SMITH (“SMITH”) and

the passenger as MCNEAL. Agents know that SMITH was seen

 

 

“meeting with ECCLESTON on April 23, 2018 near Los Angeles
International Airport, where agents have seen ECCLESTON
repeatedly meet bulk cash couriers.

58. OHP troopers deployed a narcotics-detecting canine,
who alerted to the odor of narcotics on the tractor trailer.

OHP troopers conducted a probable cause search of the cab of the
tractor trailer and found a red suitcase containing large
bundles of cash wrapped in food saver wrapping. MCNEAL said the
cash was his and he was travelling to California to buy a yacht.
MCNEAL and SMITH both signed disclaimers as to the cash, which
was seized and determined to be approximately $514,379.

H. Additional Investigation Regarding the FACTORY.

59. On January 26, 2019, ECCLESTON called DON-G and told
DON-G “me ‘der, me ‘der, rollin out ‘der — the FACTORY” and
asked DON-G to meet him there with a key. Later that day, cell
phone tracking data indicated that a telephone used by ECCLESTON
was at the FACTORY, and a white Mercedes ECCLESTON has been seen
driving was seen parked in front of the FACTORY. Two other cars
were also seen parked at the FACTORY at the same time: a white
BMW SUV, later identified as operated by BONNER and registered
to Rene Karla HOLLINS (“HOLLINS”), and a silver Nissan, later
identified as operated by DON-G.

60. At this time, there was no signage on the FACTORY
indicating any business or activity associated with the

18

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 20 0f41 Page ID #:20

location. Agents later observed that signage in the name of

“RAC Window Treatments” was placed near the front entrance to
\
Unit D. To date in this investigation, agents have not observed

 

any activity indicating a legitimate business under the name of
RAC Window Treatments is being conducted from “The FACTORY”.

61. Business records obtained from freight shipping
companies have connected RAC Window Treatments to Valley Repairs
at 94 Walnut St. Darby, PA 19023 an automotive repair business
owned and operated by Michael MCNEAL in Philadelphia on several
occasions.

I. Additional Investigation of ECCLESTON’ s HOUSE.

62. On June 24, 2019, based on court ordered "pings" of
ECCLESTON's cell phone, TFO Woodard conducted a location check
in the vicinity of Maurice Avenue in the city of Cerritos, CA.
Previous phone pings indicated that ECCLESTON had possibly
relocated to a single family home located at 17304 Maurice
Avenue (“ECCLESTON’S HOUSE”).

63. At approximately 4:00 Dem., TFO Woodard observed
ECCLESTON enter the neighborhood driving a black 2016 Honda
sedan. ECCLESTON parked in the driveway of ECCLESTON'S HOUSE,
exited the vehicle, unlocked the front door and went inside the
residence.

64. On July 19, 2019, based on phone pings, TFO Woodard
conducted an address check at ECCLESTON’S HOUSE at approximately
7:00 p.m., and observed ECCLESTON's black Honda parked in the

driveway. Additionally, the phone continued to ping at the same

19

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 210f41 Page ID#:21

residence on the nights of July 21-22, 2019 indicating that
ECCLESTON is currently residing at ECCLESTON’S HOUSE.

65. On July 22, 2019, based on phone pings, TFO Woodard

 

conducted an address check at ECCLESTON’S HOUSE at. approximately

11:00 a.m. and observed ECCLESTON's black Honda parked in the
driveway. No other individuals have been observed at the
location.

J. Identification of BONNER and NEMBHARD

66. On July 10, 2019, agents saw at the FACTORY a white
BMW SUV and a silver Nissan sedan they had seen at the FACTORY
on numerous prior occasions. DON-G was driving the Nissan, and
BONNER was a passenger. BONNER got out of the Nissan and got
into the BMW. |

67. On July 15, 2019, agents conducted surveillance of
BONNER in the white BMW SUV, and San Bernardino Police
Department conducted a vehicle stop on the white BMW SUV. The
driver of the BMW provided a Jamaican driver’s license with the
name Leslie Charles BONNER. Based records obtained from
BONNER’s Non-Immigrant VISA application I know that a photograph
of Leslie Charles BONNER is the same as the individual agents
observed driving the white BMW SUV on several occasions
including July 15, 2019.

68. On July 17, 2019, agents were conducting of
surveillance of DON-G, later identified as NEMBHARD, who was
driving the Nissan sedan agents had previously seen him in at
the FACTORY. Rancho Cucamonga Police Department conducted a
vehicle stop, and DON-G presented a fraudulent Canadian driver’s

20

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 22 of 41 Page ID #:22

license in the name of Terrence Allen. DON-G was fingerprinted,
and agents searched the fingerprints in law enforcement

databases to confirm that DON-G is NEMBHARD.

 

Vv. TRAINING AND EXPERIENCE REGARDING EVIDENCE ASSOCIATED WITH
DRUG TRAFFICKING

69. Specifically with respect to trafficking organizations
involved in the transportation and distribution of illegal
drugs, I know based on my training and experience that drug
distributors often reside at and store or maintain the following
evidence at their residences and/or places of operation:

a. Drugs, in any form, such as cocaine,
methamphetamine, ecstasy, heroin, fentanyl, acid, and
prescription drugs;

b. Paraphernalia for packaging, processing, cutting,
weighing, and distributing controlled substances, such as
scales, funnels, sifters, grinders, plastic bags, and heat-
sealing devices; |

c. Books, records, receipts, notes, ledgers, and
other papers relating to the manufacture, distribution, and
possession with intent to distribute controlled substances;

d. Personal books and papers reflecting names,
addresses, telephone numbers, and other contact or
identification data relating to the manufacture, distribution,
and possession with intent to distribute controlled substances
and personal property tending to show the existence and/or

location of other stored drugs, including, but not limited to,

21

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 23 of 41 Page ID #:23

storage locker receipts, maps, safety deposit keys and
corresponding records, and money-counting machines;

e. Cash, currency, and records relating to

 

controlled substances income and expenditures of money and
wealth, for example, money orders, wire transfers, cashier’s
checks and receipts, bank statements, passbooks, checkbooks,
check registers, and prepaid debit cards;

f. Documents indicating travel in interstate and
foreign commerce, such as travel itineraries, plane tickets,
boarding passes, motel and hotel receipts, passports and visas,
credit card receipts, and telephone bills;

g. Photographs, negatives, video tapes, films,
undeveloped film, electronic storage devices and the contents
therein, and slides depicting the subjects of the investigation
and their criminal associates, their assets and/or controlled
substances; .

h. Items of personal property that tend to identify
the person(s) in residence, and the occupancy, control, or
ownership of the subject premises, such as canceled mail, deeds,
leases, rental agreements, photographs, personal telephone
books, diaries, utility and telephone bills, statements,
identification documents, and keys;

i. Devices used to communicate with other
individuals involved in the transportation, distribution, and
possession with intent to distribute cocaine and other
controlled substances, including cellular telephones, mobile
telephones, phone answering machines, telephone answering

22

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 240f41 Page ID #:24

machine tapes, beepers or pagers, and devices used to conduct
counter-surveillance against law enforcement, such as radio

scanners, police radios, surveillance cameras and monitors,

 

anti-bugging devices and devices used to detect the presence of
wiretaps, recording devices or transmitters, and/or receipts or
literature describing the same; and,

4. Assigned telephone numbers for telephone and
cellular telephones, found on the premises or vehicles, along
with telephone toll records, papers, notebooks, and other items,
documenting the manufacture, distribution, or possession with
intent to distribute cocaine and other controlled substances,
and communications among co-conspirators.

k. Based upon my training and experience, as well as
the collective knowledge and experience of other assisting
agents, I am aware that it is a common practice for individuals
who traffic in.illicit drugs to keep records, proceeds from drug
transactions, and other evidence at their residences.

Ll. Based on my training, I know that records, in
particular, are often maintained by drug traffickers. Based on
my training in investigating drug trafficking organizations, I
know that drug traffickers tend to keep their records for a long
period of time. Further, because drug traffickers in many
instances will “front” (that is, sell on consignment) controlled
substances to their clients, or alternatively, will be “fronted”
controlled substances from their suppliers, such record-keeping
is necessary to keep track of amounts paid and owed, and such
records will also be maintained close at hand so as to readily

23

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 25 of41 Page ID #:25

ascertain current balances. Often drug traffickers keep “pay
and owe” records to show balances due for drugs sold in the past

(“pay”) and for payments expected (“owe”) as to the trafficker’s

 

supplier and the trafficker’s dealer(s). Additionally, drug
traffickers must maintain records of clients and suppliers and
keep them immediately available in order to efficiently conduct
their drug trafficking business.

m. It is also a common practice for drug traffickers
to conceal at their residences large sums of money, either the
proceeds from drug sales or monies to be used to purchase
controlled substances or items associated with the production of
controlled substances. Drug traffickers often make use of wire
transfers, cashier’s checks, and money orders to pay for
controlled substances. Evidence of such financial transactions
and records relating to income and expenditures of money and
wealth in connection with drug trafficking is also often
maintained in their residences. Further, drug traffickers often
maintain cash hoards at their residences. Cash hoards are used
for the purchase of drugs and are the result of the sale of
controlled substances. Cash hoards are often stored in secured
environments, such as safes and vaults.

n. Drug traffickers often possess firearms and other
dangerous weapons to protect their profits and supply of drugs
from others who might attempt to forcibly take the traffickers’
profits and supply of drugs.

70. In a number of searches of residences associated with
drug traffickers in prior investigations in which other agents
24

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 26 of 41 Page ID #:26

and I have been involved, the above-referenced evidence has
typically been recovered from residences and other structures

and areas on the property being searched, such as storage sheds

 

or parked vehicles on or around the premises.

71. Further, based on my training and experience and
‘familiarity with investigations into drug trafficking conducted
by other law enforcement agents, I know the following:

a. Drug traffickers usually do not voluntarily stop
selling drugs and continue to do so until they are stopped by
law enforcement.

b. Drug traffickers maintain evidence of their
activities (including types of evidence specified above) for
long periods of time, in order to track prior transactions
and/or maintain account histories.

Cc. Persons involved in drug trafficking conceal, in
various locations, caches of drugs, drug paraphernalia, amounts
of jewelry, automobiles, automobile titles, deeds to property,
and other items of value and/or proceeds of drug transactions
and evidence of financial transactions relating to obtaining,
transferring, secreting or spending large sums of money acquired
from engaging in drug trafficking activities.

d. Drug traffickers maintain drug paraphernalia in
much the same way legitimate businesses will maintain their
“tools of the trade,” whether or not there is contraband on the
premises on any given day.

72. 1 know from my training and experience that drug
traffickers often use non-commercial vehicles to transport drugs

25

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 27 of 41 Page ID #:27

to and from locations. T also know that non-commercial vehicles
are often used to store records of drug transactions and cash

proceeds of such transactions. Such records and cash are often

 

stored in hidden compartments or inside the trunk of such
vehicles.

73. From my background and experience, I know that
individuals engaged in illegal income producing businesses seek
to conceal the income generated from such businesses. In
particular, individuals engaged in drug trafficking often
conduct their transactions in cash to avoid creating bank
records related to such transactions.

74. I am aware that the proceeds generated from both legal
and illegal activities may be spent many years after the
activity has stopped. Thus, records reflecting income and
expenditures for the time period spanning the activity and those
years immediately following the end of this activity are
essential to any financial investigation.

75. Often, the method of drug distribution (when a
criminal activity is or has been present) generates records of
events as well. These records can be in the form of bills of
lading, contracts, air waybills, delivery receipts, billings,
manifests, log books, fuel receipts, motel/hotel receipts,
travel records, credit card charges and other related business
documents.

76. Individuals who amass proceeds from legal or illegal
activities routinely attempt to further that conduct and/or
conceal the existence and source of their funds by engaging in

26

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 28 of 41 Page ID #:28

financial transactions with domestic and foreign institutions,
and others, through all manner of financial instruments,

including cash, cashier’s checks, money drafts, traveler’s

 

 

checks, wire transfers, money orders, etc. I know from personal
knowledge that individuals attempting to conceal income from the
government often use a variety of methods to conceal the income
including creating false business entities, using known and
unknowing individuals, and hide assets, in order to disguise and
conceal income.

77. %I know from my training and experience that
individuals involved in drug trafficking will often keep track
of cash and other resources by taking photos of such items.
Those photos may sometimes be taken or stored on cellular
phones. Individuals involved in such illegal activities will
often need to keep track of cash and other resources by photos
and other personal documentary means because they do not want to
deposit funds into a bank account, which would create records of
such cash. In addition, I know that individuals involved in
such illegal activities will take photos of their drug inventory
to document amounts, to provide to potential buyers, and for
other personal reasons. I know that such photos may be found on
cellular phones of such individuals.

VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

78. As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal

27

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 29 of 41 Page ID #:29

digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

 

PlayStations and Microsoft Xboxes); peripheral input/output
devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and
connections; storage media, such as hard disk drives, floppy
disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and
security devices. Based on my knowledge, training, and
experience, as well as information related to me by agents and
others involved in the forensic examination of digital devices,
I know that data in digital form can be stored on a variety of
digital devices and that during the search of a premises it is
not always possible to search digital devices for digital data
for a number of reasons, including the following:

a. Searching digital devices can be a highly
technical process that requires specific expertise and
specialized equipment. There are so many types of digital
devices and software programs in use today that it is impossible
to bring to the search site all of the necessary technical
manuals and specialized equipment necessary to conduct a
thorough search. In addition, it may be necessary to consult
with specially trained personnel who have specific expertise in
the types of digital devices, operating systems, or software
applications that are being searched.

28

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 300f41 Page ID #:30

b. Digital data is particularly vulnerable to
inadvertent or intentional modification or destruction.

Searching digital devices can require the use of precise,

 

scientific procedures that are designed to maintain the
integrity of digital data and to recover “hidden,” erased,
compressed, encrypted, or password-protected data. As a result,
a controlled environment, such as a law enforcement laboratory
or similar facility, is essential to conducting a complete and
accurate analysis of data stored on digital devices.

c. The volume of data stored on many digital devices
will typically be so large that it will be highly impractical to
search for data during the physical search of the premises. A
single megabyte of storage space is the equivalent of 500
double-spaced pages of text. A single gigabyte of storage
space, or 1,000 megabytes, is the equivalent of 500,000 double-
spaced pages of. text. Storage devices capable of storing 500 or
more gigabytes are now commonplace. Consequently, just one
device might contain the equivalent of 250 million pages of
data, which, if printed out, would completely fill three 35’ x
35’ x 10’ rooms to the ceiling. Further, a 500 gigabyte drive
could contain as many as approximately 450 full run movies or
450,000 songs.

d. Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

29

TInstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 310f41 Page ID #:31

onto a hard drive, deleted, or viewed via the Internet.°®
Electronic files saved to a hard drive can be stored for years

with little or no cost. Even when such files have been deleted,

 

they can be recovered months or years later using readily-
available forensics tools. Normally, when a person deletes a
file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the hard drive
until it is overwritten by new data. Therefore, deleted files,
or remnants of deleted files, may reside in free space or slack
space, i.e., space on a hard drive that is not allocated to an
active file or that is unused after a file has been allocated to
a set block of storage space, for long periods of time before
they are overwritten. In addition, a computer’s operating
system may also keep a record of deleted data in a swap or
recovery file. Similarly, files that have been viewed on the
Internet are often automatically downloaded into a temporary
directory or cache. The browser typically maintains a fixed
amount of hard drive space devoted to these files, and the files
are only overwritten as they are replaced with more recently
downloaded or viewed content. Thus, the ability to retrieve
residue of an electronic file from a hard drive depends less on
when the file was downloaded or viewed than on a particular
user’s operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

 

5 These statements do not generally apply to data stored in
volatile memory such as random-access memory, or “RAM,” which
data is, generally speaking, deleted once a device is turned
off.

30

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 32 of 41 Page ID #:32

requires specialized tools and a controlled laboratory
environment. Recovery also can require substantial time.

e. Although some of ‘the records called for by this

 

warrant might be found in the form of user-generated documents
(such as word processing, picture, and movie files), digital
devices can contain other forms of electronic evidence as well.
In particular, records of how a digital device has been used,
what it has been used for, who has used it, and who has been
responsible for creating or maintaining records, documents,
programs, applications and materials contained on the digital
devices are, as described further in the attachments, called for
by this warrant. Those records will not always be found in
digital data that is neatly segregable from the hard drive image
as a whole. Digital data on the hard drive not currently
associated with any file can provide evidence of a file that was
once on the hard drive but has since been deleted or edited, or
of a deleted portion of a file (such as a paragraph that has
been deleted from a word processing file). Virtual memory
paging systems can leave digital data on the hard drive that
show what tasks and processes on the computer were recently
used. Web browsers, e-mail programs, and chat programs often
store configuration data on the hard drive that can reveal
information such as online nicknames and passwords. Operating
systems can record additional data, such as the attachment of
peripherals, the attachment of USB flash storage devices, and
the times the computer was in use. Computer file systems can
record data about the dates files were created and the sequence
31

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 33 of 41 Page ID #:33

in which they were created. This data can be evidence of a
crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

 

Recovery of this data reguires specialized tools and a
controlled laboratory environment, and also can require
substantial time.

f. Further, evidence of how a digital device has
been used, what it has been used for, and who has used it, may
be the absence of particular data on a digital device. For
example, to rebut a claim that the owner of a digital device was
not responsible for a particular use because the device was
being controlled remotely by malicious software, it may be
necessary to show that malicious software that allows someone
else to control the digital device remotely is not present on
the digital device. Evidence of the absence of particular data
on a digital device is not segregable from the digital device.
Analysis of the digital device as a whole to demonstrate the
absence of particular data requires specialized tools and a
controlled laboratory environment, and can require substantial
time.

g. Digital device users can attempt to conceal data
within digital devices through a number of methods, including
the use of innocuous or misleading filenames and extensions.

“.jpg” often are image

For example, files with the extension
files; however, a user can easily change the extension to “txt”
to conceal the image and make it appear that the file contains

text. Digital device users can also attempt to conceal data by

32

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 340f41 Page ID #:34

using encryption, which means that a password or device, such as
a “dongle” or “keycard,” is necessary to decrypt the data into

readable form. In addition, digital device users can conceal

 

data within another seemingly unrelated and innocuous file in a
process called “steganography.” For example, by using
steganography a digital device user can conceal text in an image
file that cannot be viewed when the image file is opened.
Digital devices may also contain “booby traps” that destroy or
alter data if certain procedures are not scrupulously followed.
A substantial amount of time is necessary to extract and sort
through data that is concealed, encrypted, or subject to booby
traps, to determine whether it is evidence, contraband or
instrumentalities of a crime. In addition, decryption of
devices and data stored thereon is a constantly evolving field,
and law enforcement agencies continuously develop or acquire new
methods of decryption, even for devices or data that cannot
currently be decrypted.

79. As discussed herein, based on my training and
experience I believe that digital devices will be found during
the search. During surveillance, agents have observed
ECCLESTON, BONNER, NEMBHARD, MALCOLM, MCNEAL, and LOPEZ
utilizing a cellular telephone. Additionally, I have obtained
telephone records for cellular telephones I believe are used by
ECCLESTON, BONNER, NEMBHARD, MALCOLM, MCNEAL, and LOPEZ.

a. I know from my training and experience and my
review of publicly available materials that several hardware and
software manufacturers offer their users the ability to unlock

33

Tnstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 35 of 41 Page ID #:35

their devices through biometric features in lieu of a numeric or
alphanumeric passcode or password. These biometric features

include fingerprint-recognition, face-recognition, iris-

 

 

recognition, and retina-recognition. Some devices offer a
combination of these biometric features and enable the users of
such devices to select which features they would like to
utilize.

b. If a device is equipped with a fingerprint
scanner, a user may enable the ability to unlock the device
through his or her fingerprints. For example, Apple Inc.
(“Apple”) offers a feature on some of its phones and laptops
called “Touch ID,” which allows a user to register up to five
fingerprints that can unlock a device. Once a fingerprint is
registered, a user can unlock the device by pressing the
relevant finger to the device’s Touch ID sensor, which on a cell
phone is found in the round button (often referred to as the
“home” button) located at the bottom center of the front of the
phone, and on a laptop is located on the right side of the
“Touch Bar” located directly above the keyboard. Fingerprint-
recognition features are increasingly common on modern digital
devices. For example, for Apple products, all iPhone 55 to
iPhone 8 models, as well as iPads (5th generation or jater),
iPad Pro, iPad Air 2, and iPad mini 3 or later, and MacBook Pro
laptops with the Touch Bar are all equipped with Touch ID.
Motorola, HTC, LG, and Samsung, among other companies, also
produce phones with fingerprint sensors to enable biometric
unlock by fingerprint. The fingerprint sensors for these

34

TInstrumentality. Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 36 of 41 Page ID #:36

companies have different names but operate similarly to Touch

ID.

c. If a device is equipped with a facial-recognition

 

feature, a user may enable the ability to unlock the device
through his or her face. To activate the facial-recognition
feature, a user must hold the device in front of his or her
face. The device’ s camera analyzes and records data based on
the user’s facial characteristics. The device is then
automatically unlocked if the camera detects a face with
characteristics that match those of the registered face. No
physical contact by the user with the digital device is
necessary for the unlock, but eye contact with the camera is
often essential to the proper functioning of these facial-
recognition features; thus, a user must have his or her eyes
open during the biometric scan (unless the user previously
disabled.this requirement). Several companies produce digital
devices equipped with a facial-recognition-unlock feature, and
all work in a similar manner with different degrees of
sophistication, e.g., Samsung’s Galaxy $8 (released Spring
2017) and Note8 (released Fall 2017), Apple’s iPhone X (released
Fall 2017). Apple calls its facial-recognition unlock feature
“Face ID.” The scan and unlock process for Face ID is almost
instantaneous, occurring in approximately one second.

d. While not as prolific on digital devices as
fingerprint- and facial-recognition features, both iris- and
retina-scanning features exist for securing devices/data. The
human iris, like a fingerprint, contains complex patterns that

35

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 37 of 41 Page ID #:37

are unique and stable. Iris-recognition technology uses
mathematical pattern-recognition techniques to map the iris

using infrared light. Similarly, retina scanning casts infrared

 

light into a person’s eye to map the unique variations of a
person’s retinal blood vessels. A user can register one or both
eyes to be used to unlock a device with these features. To
activate the feature, the user holds the device in front of his
or her face while the device directs an infrared light toward
the user’s face and activates an infrared-sensitive camera to
record data from the person’s eyes. The device is then unlocked
4£ the camera detects the registered eye. Both the Samsung
Galaxy S8 and Note 8 (discussed above) have iris-recognition
features. In addition, Microsoft has a product called “Windows
Hello” that provides users with a suite of biometric features
including fingerprint-, facial-, and iris-unlock features.
Windows Hello has both a software and hardware component, and
multiple companies manufacture compatible hardware, €.g.,
attachable infrared cameras or fingerprint sensors, to enable
the Windows Hello features on older devices.

80. In my training and experience, users of electronic
devices often enable the aforementioned biometric features
because they are considered to be a more convenient way to
unlock a device than entering a numeric or alphanumeric passcode
or password. Moreover, in some instances, biometric features
are considered to be a more secure way to protect a device’s

contents.

36

Tnstrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 38 of 41 Page ID #:38

81. I also know from my training and experience, as well
as from information found in publicly available materials

including those published by device manufacturers, that

 

biometric features will not unlock a device in some
circumstances even if such features have been enabled. This can
occur when a device has been restarted or inactive, or has not
been unlocked for a certain period of time. For example, with
Apple’s biometric unlock features, these circumstances include
when: (1) more than 48 hours has passed since the last time the
device was unlocked; (2) the device has not been unlocked via
Touch ID or Face ID in eight hours and the passcode or password
has not been entered in the last six days; (3) the device has
been turned off or restarted; (4) the device has received a
remote lock command; (S) five unsuccessful attempts to unlock
the device via Touch ID or Face ID are made; or (6) the user has
activated “SOS” mode by rapidly clicking the right.side button
five times or pressing and holding both the side button and
either volume button. Biometric features from other brands
carry similar restrictions. Thus, in the event law enforcement
personnel encounter a locked device equipped with biometric
features, the opportunity to unlock the device through a
biometric feature may exist for only a short time. I do not
know the passcodes of the devices likely to be found during the
search.

82. In my training and experience, the person who is in
possession of a device or has the device among his or her
belongings at the time the device is found is likely a user of

37

Instrumentality Protocol
‘Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 39 of 41 Page ID #:39

the device. However, in my training and experience, that person
may not be the only user of the device whose physical

characteristics are among those that will unlock the device via

 

 

 

biometric features (such as with Touch ID devices, which can be
registered with up to five fingerprints), and it is also
possible that the person in whose possession the device is found
is not actually a user of that device at all. Furthermore, in
my training and experience, I know that in some cases it may not
be possible to know with certainty who is the user of a given
device, such as if the device is found in a common area of a
premises without any identifying information on the exterior of
the device. Thus, it will likely be necessary for law
enforcement to have the ability to require ECCLESTON, BONNER,
NEMBHARD, MALCOLM, MCNEAL, and LOPEZ to unlock the device using
biometric features in the same manner as discussed in the
following paragraph.

83. For these reasons, if while executing the warrant, law
enforcement personnel encounter a digital device that may be
unlocked using one of the aforementioned biometric features, the
warrant I am applying for would permit law enforcement personnel
to, with respect to ECCLESTON, BONNER, NEMBHARD, MALCOLM,
MCNEAL, and LOPEZ, during the execution of the search and who is
reasonably believed by law enforcement to be a user of a
biometric sensor-enabled device that is (a) located at the place
searched and (b) falls within the scope of the warrant:

(1) compel the use of the person’s thumb- and/or fingerprints on
the device(s); and (2) hold the device(s) in front of the face
38

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 40 of 41 Page ID #:40

of the person with his or her eyes open to activate the facial-,
iris-, and/or retina-recognition feature. With respect to

fingerprint sensor-enabled devices, although I do not know which

 

 

of the fingers are authorized to access any given device, I know |
based on my training and experience that it is common for people
to use one of their thumbs or index fingers for fingerprint
sensors; and, in any event, all that would result from
successive failed attempts is the requirement to use the
authorized passcode or password.

84. Other than what has been described herein, to my
knowledge, the United States has not attempted to obtain this
data by other means.

//
//
//
//
/

//
//
//
//
//
//
//
//
//

//
39

Instrumentality Protocol
Case 2:19-cr-00448-MWF Document1 Filed 07/24/19 Page 41 0f41 Page ID #:41

VII. CONCLUSION
85. Based on the foregoing, I respectfully submit that.

there is probable cause to believe that the items listed in

 

Attachment B, which constitute evidence of violations of the
SUBJECT OFFENSES, will be found at the FACTORY, at ECCLESTON’S
HOUSE, and on the person of ECCLESTON, BONNER, NEMBHARD MALCOLM,
MCNEAL, and LOPEZ. Additionally, I respectfully submit that
there is probable cause to believe that ECCLESTON, BONNER,
NEMBHARD, MALCOLM, MCNEAL, and LOPEZ have each committed a
violation of Title 21, United States Code, Sections 846,

841(b) (1) (A), conspiracy to possess with intent to distribute

and to distribute cocaine

/s/
GEOFFREY WORTH, Special Agent
Federal Bureau of
Investigation

Subscribed to and sworn before me
this 24th day of July, 2019.

ALEXANDER F. MacKINNON

HONORABLE ALEXANDER F. MACKINNON
UNITED STATES MAGISTRATE JUDGE

 

40

Instrumentality Protocol
